             Case 1:21-cr-00247-PAE Document 4 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   UNITED STATES OF AMERICA                                                           Unsealing Order

            – v. –                                                                           21 Cr. 247

   APOCALYPSE BELLA, a/k/a “Dias Yumba,”
   MACKENZY TOUSSAINT, a/k/a “Mack,”
   and
   AMOS MUNDENDI, a/k/a “Mos,” a/k/a “El
   Ashile Mundi,”

                             Defendants.


         Upon the application of the United States, by the United States Attorney for the Southern

District of New York, Audrey Strauss, by Assistant United States Attorney Dina McLeod;

         It is found that the Indictment in the above-captioned case is currently sealed and the United

States Attorney’s Office has applied to have that Indictment unsealed and to have a United States

District Judge assigned to this case, and it is therefore:

         ORDERED that the Indictment in the above-captioned action be unsealed and remain

unsealed pending further order of the Court, and that a United States District Judge be assigned to

the case.


Dated:        New York, New York
              April 22, 2021

                                                ________________________________________
                                                HONORABLE JAMES L. COTT
                                                UNITED STATES MAGISTRATE JUDGE
                                                SOUTHERN DISTRICT OF NEW YORK
Case 1:21-cr-00247-PAE Document 4 Filed 04/22/21 Page 2 of 2




             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK



               UNITED STATES OF AMERICA

                             v.

                APOCALYPSE BELLA, a/k/a
                     “Dias Yumba,”
                  MACKENZY TOUSSAINT,
                     a/k/a “Mack,”
                          and
               AMOS MUNDENDI, a/k/a “Mos,”
                 a/k/a “El Ashile Mundi,”

                       Defendants.



                           ORDER

                       21 Cr. 247

(18 U.S.C. §§ 371, 1031, 1343, 1349 and 2.)

                       AUDREY STRAUSS
                  United States Attorney.
